Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications entered 01/11/2021.
Priority
This application, filed 01/28/2019, Pub. No. US 2020/0241019 A1, published 07/30/2020. 
As indicated the Filing Receipt mailed 09/24/2019, no proper domestic benefit claim has been provided in the Application Data Sheet:

    PNG
    media_image1.png
    54
    739
    media_image1.png
    Greyscale



For general inquiries, questions about the application, or other pro se matters, Applicant is advised to contact the Pro Se Assistance Program:
Email: innovationdevelopment@uspto.gov
Toll free phone number: 1-866-767-3848
Post mail:
Pro Se Assistance, Mail Stop 24
P.O. Box 1450
Alexandria, Virginia 22313-1450


Status of Claims
Claims 1-20 are pending.  Claims 1-20 have been subject to restriction/election requirement mailed 11/18/2020.  Claims 6-9 and 14-20 are withdrawn from consideration.  Claims 1-5 and 10-13 are examined.
Election/Restriction
Applicant's election of Group I, Claims 1-15, drawn to a method to identify risk of chemotherapy-induced cardiotoxicity using biomarkers and a method to identify sEH-dependent cardiotoxicity after chemotherapy using a metabolite of sEH, and the species:
(1)	doxorubicin as an inducer of chemotherapy-induced cardiotoxicity;
(2)	14,15-DHET as a cardiotoxicity biomarker;
(3)	ELISA as a method of determining the biomarker;
(4)	blood as a biological fluid;
in the reply filed on 01/11/2021 is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the election/restriction requirement, the election of Group I, Claims 1-15, and the species (1)-(4) has been treated as an election without traverse (MPEP § 818.01(a)).  Although required, Applicant did not identify the claims encompassing the elected species (1)-(4).  The Examiner believes that Claims 1-5 and 10-13 from the elected Group I encompass the elected species (1)-(4), whereas Claims 6-9, 14 and 15 recite a different biomarker and/or a combination of biomarkers and do not encompass the elected species (2) 14,15-DHET as a cardiotoxicity biomarker.
Claims 6-9 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 01/11/2021.
Information Disclosure Statement
No information disclosure statement has been submitted. The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) 
Drawings
(I)	The corrected drawing sheets filed 04/08/2019 are not in compliance with 37 CFR 1.121(d) because each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
(II)	Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted.  Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
Claims 5 and 13 are objected to because of the following informalities: improper Markush format.  The claims recite “determined by mass spectrometry or immunoassay including ELISA, dot blot analysis or lateral flow (dipstick) immunoassay or label-free microwell and nanowell technologies.”  Emphasis added.  It is noted that claims are not indefinite because it is clear what Applicant intends to include in a Markush grouping.  However, for consistency, Applicant is required to delete the excessive recitations of “or” and change “and” to “or.”  Applicant is reminded that, according to MPEP 2173.05(h) Alternative Limitations, when materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively.  For example, if "wherein R is a material selected from the group consisting of A, B, C and D" is a proper limitation, then "wherein R is A, B, C or D" shall also be considered proper.
Claims 5, 10 and 13 are objected to because of the following informalities:  use of an acronym sEH.  For clarity, it is recommended to place the acronym in parentheses after the first use of the spelled-out term or name “soluble epoxide hydrolase” in Claim 3.  
Appropriate correction(s) is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.


    PNG
    media_image2.png
    193
    1065
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    42
    1007
    media_image3.png
    Greyscale



Claims 10-13, as recited in independent Claim 10, are drawn to:

    PNG
    media_image4.png
    206
    1061
    media_image4.png
    Greyscale



According to MPEP § 2106 “Patent Subject Matter Eligibility,” the inquiry for subject matter eligibility consists of three steps (Steps 1, 2A, and 2B):
Step 1: Are the claims directed to a statutory category?  Yes, the claims recite a series of steps or acts, including measuring the level of early cardiotoxicity biomarker levels in biological samples (Claims 1-5) or the level of 14,15-DHET in biological fluids (Claims 10-13).  Thus, the claims are directed to a process, which is one of the statutory categories of invention.
Step 2A: Are the claims directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claim is directed to a law of nature or natural phenomenon and an abstract idea.  Specifically, the claims are directed to a correlation that is the consequence of natural processes, such as the relationship between the concentration level of a biomarker and chemotherapy-induced cardiotoxicity (Claims 1-5) or the relationship between the level of 14,15-DHET and sEH-dependent cardiotoxicity 
Step 2B:  Do the claims as a whole amounts to significantly more than the exception?  No, because the additional limitations of Claims 1-5 and 10-13 are recited at a high level of generality and do not provide an inventive concept.  Specifically, Claims 1 and 10 do not limit determining a biomarker level(s) to any particular method of measuring concentration, whereas Claims 5 and 13 recite the well-known in the art methods, such as mass spectrometry and immunoassays.  With regard to Claims 2 and 11, recitation “wherein the chemotherapy-induced cardiotoxicity is induced by an anthracycline, a DNA/RNA intercalator, such as doxorubicin (DOX), daunorubicin, epirubicin and idarubicin” is not considered to further limit the claimed method, because this recitation states an origin/property of the cardiotoxicity and does not require performing any active process steps in the claimed method.  With regard to Claims 3, 4, 10 and 11, involvement of soluble epoxide hydrolase (sEH), which is the primary catabolic enzyme that degrades EETs into less cardioprotective dihydroxyeicosatrienoic acid isoforms (DHETs) thus increasing DHETs in the DOX-induced cardiotoxicity, is known in the art.  See Zordoky et al., “Acute doxorubicin cardiotoxicity alters cardiac cytochrome P450 expression and arachidonic acid metabolism in rats,” Toxicol. Appl. Pharmacol., 2010, vol. 242, pp. 38–46, discussed in the 102 rejection below.  With regard to Claim 12, as evidenced by Stevens et al., “Cardiotoxicity due to Chemotherapy: the Role of Biomarkers,” Curr. Cardiol. Rep., 2015, 17:49, pp. 1-8, discussed in the 102 rejection below, the current 
Accordingly, when viewed either individually, or as an ordered combination, the elements recited in the claims in addition to the judicial exception(s) fail to ensure that the claimed method amount to something significantly different from the judicial exception(s) itself.
Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action.
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-5 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, Claim 1 recites the broad Claims 2 and 11 recite the broad recitation “an anthracycline, a DNA/RNA intercalator”, and the claim also recites “such as doxorubicin, daunorubicin, epirubicin and idarubicin,” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 3-5 are rejected as being dependent upon Claim 1 and Claim 2 and failed to cure the indefiniteness of Claim 1 and/or Claim 2.  Claims 12 and 13 are rejected as being dependent upon Claim 11 and failed to cure the indefiniteness of Claim 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stevens et al., “Cardiotoxicity due to Chemotherapy: the Role of Biomarkers,” Curr. Cardiol. Rep., 2015, 17:49, pp. 1-8.
Stevens et al., throughout the publication, and, for example, in Abstract, teach that:
“An ever-increasing array of chemotherapeutic agents is being used in the treatment of solid organ or hematologic malignancies. The success of many of these agents has led to an increasing Cardiac biomarkers, troponin I and B-type natriuretic peptide, may allow a more accurate and timely monitoring strategy. The current data and a summarized understanding of how to utilize cardiac biomarkers for the prevention and early detection of cardiac dysfunction during chemotherapy are presented.”  Emphasis added.


At pages 2-3, Stevens et al. teach identifying risk of anthracycline-induced cardiotoxicity using elevated levels troponin T (TnT) or B-Type natriuretic peptide (BNP) as early cardiotoxicity biomarkers: 

    PNG
    media_image5.png
    436
    710
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    515
    716
    media_image6.png
    Greyscale
 Emphasis added.
Stevens et al. reference.

Claims 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zordoky et al., “Acute doxorubicin cardiotoxicity alters cardiac cytochrome P450 expression and arachidonic acid metabolism in rats,” Toxicol. Appl. Pharmacol., 2010, vol. 242, pp. 38–46.
Zordoky et al., throughout the publication, and, for example, at page 42, teach:

    PNG
    media_image7.png
    422
    734
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    336
    741
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    213
    733
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    304
    731
    media_image10.png
    Greyscale
 Emphasis added.


Therefore, each and every element of the claims is met by the Zordoky et al. reference.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5 and 10-13 are rejected under 35 U.S.C. 103 as obvious over Stevens et al., “Cardiotoxicity due to Chemotherapy: the Role of Biomarkers,” Curr. Cardiol. Rep., Zordoky et al., “Acute doxorubicin cardiotoxicity alters cardiac cytochrome P450 expression and arachidonic acid metabolism in rats,” Toxicol. Appl. Pharmacol., 2010, vol. 242, pp. 38–46, and Sharkey et al., “Differential cardiotoxicity in response to chronic doxorubicin treatment in male spontaneous hypertension-heart failure (SHHF), spontaneously hypertensive (SHR), and Wistar Kyoto (WKY) rats,” Toxicol. Appl. Pharmacol., 2013, vol. 273, issue 1, pp. 47-57.
The teachings of Stevens et al. and Zordoky et al. are discussed above and incorporated herein in its entirety.
Stevens et al. do not expressly teach a metabolite of soluble epoxide hydrolase, such as 14,15-DHET, as an early cardiotoxicity biomarker.  However, as evidenced by Sharkey et al., based on the Zordoky et al. teachings, one of skill the art would have considered measuring 14,15-DHET level for the assessment of DOX cardiotoxicity:

    PNG
    media_image11.png
    578
    884
    media_image11.png
    Greyscale
 Emphasis added.


It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used a metabolite of sEH, such as 14,15-DHET, as an early cardiotoxicity biomarker.
Stevens et al. 
One of ordinary skill in the art would have had a reasonable expectation of success in making and using a metabolite of soluble epoxide hydrolase, such as 14,15-DHET, as an early cardiotoxicity biomarker, because acute doxorubicin (DOX) exposure modifies the cardiac expression of sEH enzyme, thus increasing DHETs, including 14,15-DHET, as taught by Zordoky et al. 

With regard to the elected species (3) ELISA as a method of determining the biomarker, Kim et al., US Patent 7,695,927, issued 04/13/2010, teaches:

    PNG
    media_image12.png
    624
    622
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    167
    611
    media_image13.png
    Greyscale




    PNG
    media_image14.png
    531
    618
    media_image14.png
    Greyscale




Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641